Citation Nr: 9930680	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-10 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1961 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In January 1999, the veteran cancelled his request for a 
personal hearing.  


REMAND

A review of the claims folder reveals a VA neurological 
examination in October 1997 and a January 1999 statement from 
the veteran listing his current medications.  However, the RO 
has not issued a supplemental statement of the case 
considering this evidence and its impact of the veteran's 
claim.  The RO is required to furnish a supplemental 
statement of the case to the veteran and his representative 
when additional pertinent evidence is received after a 
statement of the case has been issued.  38 C.F.R. § 19.31 
(1999).         

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should issue the veteran and his 
representative a supplemental statement 
of the case that includes consideration 
of all pertinent evidence received after 
the issuance of the August 1997 statement 
of the case, to include the October 1997 
VA neurological examination and the 
veteran's January 1999 statement.  The RO 
must afford the veteran and his 
representative the applicable opportunity 
to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board offers no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


